Opinion of the Court by
Judge Peters:
Taking appellant’s own statement of bis conduct in reference to this debt, and it does not appear that be has manifested any attention to the character of title to the propety be was contracting for, any efforts to inform himself of its condition, or the right appellee bad to sell, or dispose of shares in it. Indeed it would seem that be was willfully ignorant of all that pertained to what he gave bis note for, and that the “accident or chance” that aroused him from bis blissful ignorance was not of bis seeking, if not against bis will.
Even if the confession of the judgment was not a waiver of any defense be might otherwise have bad, bis total neglect to inform himself and prepare bis defense until after judgment, deprives him of any pretense of a right to set aside the judgment. Where-for it must be affirmed.